DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed April 15, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1, 4-7, 9, and 14-19 are allowable over the references of record for at least the following reasons:
	Claim 1:  two mutually opposite case walls connecting the two skirt wall sections, each case wall defining a pin bore surrounded by a piston boss and further defining at least one recess in an inward surface of the case wall facing a piston stroke axis and positioned between the piston boss and the respective skirt wall section, each case wall further defining a first through aperture and a second through aperture positioned on opposing side of the piston boss, each of the first through aperture and the second through aperture positioned between the piston boss and the respective skirt wall section.  
	Claim 14:  implementing through a material displacement process in a piston blank for the steel piston the two case walls each defining a recess positioned in an inward surface of the case wall facing a piston stroke axis and positioned between the piston boss and the respective skirt wall section.  
	The closest prior art is the Brandt reference.  The Brandt reference fails to disclose all of the features of the amended independent claims.  Furthermore, none of the located references teach or suggest the above identified features of the amended independent claims.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747